PER CURIAM.
This matter is before the Court on the respondent’s conditional guilty plea to violations of Disciplinary Rules 6-101, 7-101(A)(2) and (3) of the Code of Professional Responsibility of The Florida Bar. We approve the conditional guilty plea and we hereby reprimand the respondent, Drew C. Apgar, for these violations. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Respondent shall pay the costs of these proceedings in the amount of $421.55.
It is so ordered.
OVERTON, A.C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.